I am unable to agree with the majority opinion, and believe the trial court tried the case upon the wrong theory, and erred in applying what he thought was the law to the facts.
The decedent, Abraham Kindt, disinherited all his relatives and bequeathed all of his property, amounting to about $20,000, to the First Church of Christ, Scientist, Lawton. This was not all property accumulated by him, and in my judgment it is material to investigate how the property was acquired and the relation existing between this man and his brothers.
In his early manhood he settled in Republic county, Kan., near two brothers and a sister, Crissie Kindt. An older brother and Josiah Kindt, one of the contestants herein, had located the sister upon 80 acres of land, which she homesteaded. The contestant aided her and assisted her in obtaining her patent to the land. During the years 1903 and 1904, all of the Kindts disposed of their property in Kansas and came to Oklahoma. Three of them located at Lawton, and one at Perry, Oklahoma. Crissie Kindt, the sister and the deceased, both being unmarried, lived together for many years. Both were strong in the faith of Christian Science. Crissie Kindt died in 1911 and her property was commingled with Abraham Kindt's and appears as his property in this controversy. Several years prior to her death, she fractured one of her limbs. The brother, Josiah Kindt, wanted to call a physician to reset the broken limb, but the sister and the deceased would not consent to have a physician either reset said limb or treat the same, but relied upon their faith in Christian Science. The sister remained an invalid during the remaining days of her life and was unable to walk, except around the house by the use of a chair, nor was she able to use the limb after the same was fractured.
On September 30, 1912, the will in controversy was executed. There are certain facts surrounding the execution of the will and the organization of the church that occurred at about the same time, which, in my mind, are material in the consideration of this case. The will was drawn by B.M. Parmenter, an attorney of Lawton, and witnessed by John Lenertz and Belle E. McKaughan, who were at that time stenographers in the office of B.M. Parmenter, and by Hattie Eckles, a young lady at the time working across the hall from the office of Mr. Parmenter. The evidence of all the witnesses to the will disclosed that the will was never read to Mr. Kindt. Two of the witnesses testified they were simply asked to witness the will and signed their names to the same. The other one testified that Mr. Kindt acknowldged or stated the same was his will. The two witnesses who were Parmenter's stenographers testified that, about the time of the execution of said will, Mr. Kindt had been visiting the office for several weeks at frequent intervals, and interviewed Mr. Parmenter. The record also disclosed that, seven days prior to the execution of the will, which would be during the time Mr. Kindt was visiting the office, and immediately prior to the execution of the will, Mr. Parmenter drew the articles of incorporation of the Christian Science Church of Lawton. The articles bear date of September 23, 1912. September 24, 1912, the articles were filed with the register of deeds at Lawton. On the 2nd day of October, 1912, the articles were filed in the Secretary of State's office at Oklahoma City. The incorporators of the church were B.M. Parmenter, Mrs. Emma Parmenter, Mrs. Eva B. Parmenter, Chas. Mitschrich, C.W. Myers, and Mrs. Gertrude Goode. The record discloses that Mr. Parmenter was the party who had forwarded the articles of incorporation of the church to the Secretary of State for filing. The Christian Science Church had been in existence at Lawton prior to said time, but had never been incorporated. B.M. Parmenter and Mrs. Eva Parmenter were leaders in the church and one of the Parmenters was a practitioner. What relation Mrs. Emma Parmenter sustained to the other Parmenters does not appear. At the time of the execution of the will Mr. Parmenter had been an attorney for Mr. Kindt for many years.
The will was presented for probate, and the relatives of Mr. Kindt filed a contest. The county judge admitted the will to probate, and from said order admitting said will to probate, the contestants appealed to the district court. The contest in the district court was tried before a jury, and the court instructed the jury and submitted two questions, to wit: First. "At the time said Abraham F. Kindt executed the will in controversy, was he acting in the execution of said will under undue influence?" Nine of the jurymen answered this question in the affirmative. The second question: "At the time said Abraham F. Kindt executed said will, did the said Abraham F. Kindt have *Page 123 
testamentary capacity?" This was answered in the affirmative. Upon the motion to set aside the finding of the jury, the trial court set aside the first finding of the jury, and made a general finding upon the question to the effect that there was no undue influence proven, and admitted said will to probate. From the judgment of the court, the contestants have again appealed.
For reversal, the contestants assign numerous assignments of error. These assignments may be classified as follows:
First: That the court permitted the proponents of the will to defend the case upon the theory that the truth or untruthfulness of the teachings of Christian Science was an issue in the case and permitted a great number of witnesses to testify concerning the power of practitioners of Christian Science to heal the afflicted, and what cures Christian Science had really accomplished.
Second: The contestants contend that under the facts in this case, as produced by the evidence of contestants showing the relation existing between the deceased and B.M. Parmenter, the same was sufficient to raise a presumption of undue influence, and the burden was upon the proponents to show the contrary.
In considering the first assignment, the contestants of the will introduced evidence to prove or tend to prove that the deceased entertained such an extraordinary belief in Christian Science that he followed blindly and implicitly such belief to such an extent that he became a monomaniac upon that subject. They also introduced expert and nonexpert witnesses as to the mental capacity of deceased to consider transactions where the Christian Science Church was concerned. Witnesses also related the peculiar ideas and opinions advanced by the deceased in regard to Christian Science, and testified that the beliefs entertained by the deceased were different from the beliefs entertained by the average follower of the Christian Science Church, and were not in accord with the teachings of Christian Science. The proponents of the will, to overcome the force of this evidence, over the objection of the contestants, introduced evidence to uphold the soundness of the Christian Science religion, and its power to heal the afflicted, and the many cures it has accomplished, and produced witnesses who had received Christian Science treatments and testified to the results obtained by them.
The proponents of the will made this the principal issue in the case, contending the same was material. The court permitted a great amount of this kind and class of evidence to be introduced, and more than one-half of the evidence is of this kind and character. The court permitted the case to be tried upon these issues and upon this theory. In this, I think, the court committed error. The soundness or unsoundness of the teachings of the Christian Science religion, or the truth or untruthfulness of its followers' belief, or their power to heal the afflicted, has no place in the trial of this lawsuit.
It was the contention of the contestants that the decedent was a monomaniac in his religious belief to such an extent that he was incapable of reasoning where the subject of Christian Science was concerned, and that the will was a product of his peculiar religious belief. This was the issue in the case, and the contestants produced evidence tending to support this theory. That this is a proper issue in a case of this kind, is supported by the following authorities:
The Supreme Court of Washington, in the case of Ingersoll v. Gourley, 139 P. 207, stated as follows:
"Courts recognize the fact that a man may through manifestations of religious belief evidence mental disorder, and, while testamentary capacity is not to be measured by religious belief or opinions, yet, if the will in question would not have been made if the testator had not entertained some peculiar religious belief, his testamentary capacity may well be doubted."
The court, on page 209, used the following language:
"The law takes no account of a man's religion. It cannot say that, because one man believes in the generally accepted dogmas he is sane, and another is insane because he rejects them and announces some new doctrine that may shock the sensibilities or disturb the religious fervor of some devout believer in the so-called orthodox faith. But, while this is true, the courts have recognized the fact that a man may through manifestations of religious belief evidence mental disorder; and while testamentary capacity is not to be measured by religious belief or opinions, yet if these opinions are of a nature which produces a will which is wholly the result of them, in other words, if the will in question would not have been made if the testator had not entertained some peculiar religious belief, his testamentary capacity may well be doubted. Underhill on Wills, p. 130."
See Alexander's Commentary on Wills, p. 469. The same principle is announced in the case of Orchardson v. Cofield (Ill.) 49 N.E. 197, and in American Bible Society v. Price (Ill.) 5 N.E. 126.
The question, then, for determination by the court is: *Page 124 
"Whether the peculiar belief entertained by the deceased was that of a rational or irrational person from the standpoint of a believer of Christian Science."
It was no defense and entirely improper for the proponents to meet this question by introducing evidence regarding the truth or untruthfulness of the Christian Science religion, nor was the question of the power to heal the afflicted an issue or a defense, nor was it proper to introduce evidence to disclose what cures had been accomplished by the practitioners of Christian Science. The correctness of this position is discussed in the case of O'Dell et al., Exec's of John F. Goff, v. Leslie Goff (Mich.) 112 N.W. 736, 10 L. R. A. (N. S.) 989. The syllabus of the opinion, as condensed in 10 L. R. A. (N. S.), reads in part as follows:
"2. A belief in spiritualism affords no evidence of insanity.
"3. A will executed by one under such an extraordinary belief in spiritualism that he follows blindly and implicitly supposed directions of spirits in constructing the will is not admissible to probate.
"4. Upon the question of the testamentary capacity of a believer in spiritualism, evidence of the truth or untruth of such faith is inadmissible.
"5. Witnesses in a will contest cannot testify that testator was a monomaniac merely because believing in spiritualism.
"6. In a will contest based on testator's belief in spiritualism, evidence is admissible as to whether or not certain beliefs would be irrational from the standpoint of a spiritualist."
In cases where the testamentary capacity of a testator is an issue, when it is contended the deceased was a monomaniac concerning his religious belief, the following questions are made an issue, according to the cases cited above:
First: A person's religious faith in whatever church or denomination he may choose affords no evidence of insanity.
Second: The law grants to very person the right to accept his religious faith on evidence that is satisfactory to his mind, and the court will never inquire whether that faith is sound or unsound or the principle advanced by his church true or untrue.
Third: In a contest over a will, where the testamentary capacity of a testator is an Issue, and where it is contended that the will was executed by a person who had become a monomaniac concerning a certain religious faith, and that he thought continuously and persistently upon the subject to such an extent that he was incapable of reasoning where this subject was concerned, then his testamentary capacity may be doubted.
Fourth: In such a contest, it is not a question of whether the doctrines advocated by the church are sound or unsound, but it becomes a question of whether the particular religious belief entertained by the testator was that of a rational or irrational person from the standpoint of the followers of that particular church or denomination to which he belonged.
If the rule announced above is the correct rule, the trial court tried the case upon the wrong theory, and permitted the proponents of the will to defend the case upon the wrong theory. The question of the truth or untruthfulness of the teachings of Christian Science was not an issue, nor was the question of the power of Christian Science to heal the afflicted an issue in the case. It is apparent from the record that the case was presented and decided by the court upon these issues, and in this the court committed error.
The next question argued in the brief is: Under the facts in the case, the relation of attorney and client existing between Mr. Parmenter and the deceased, their spiritual relations concerning matters of the church, the interest of Mr. Parmenter in the church, the fact that the church was the sole beneficiary under the will, and Mr. Parmenter being one of the executors of the will — is this sufficient in law to indulge the presumption that undue influence was used in the procurement of the will and cast the burden upon the proponents of the will to show the contrary?
The contestants of the will contend that by reason of the fact that the evidence disclosed that B.M. Parmenter was one of the leaders in the church, and had been attorney for the deceased for many years prior to the time of the execution of the will; that he prepared the will; that he was one of the incorporators of the church — the church being incorporated about the same time the will was executed — and the church was the sole beneficiary under the will, and he was made one of the executors of the will; that another Parmenter was a Science practitioner, and had treated the deceased and his sister — that by reason of all of said facts B.M. Parmenter was interested therein, being both a legal and spiritual advisor of the deceased, and interested in the will, and the burden was upon the proponents of the will to prove that no undue influence was used in the writing of the will.
It is urged on behalf of the proponents of the will that Mr. Parmenter, although an *Page 125 
executor of the will, was not a beneficiary under the will to such an extent that the burden of proof would shift to the proponents of the will. This identical question has never been before this court in a case of this kind and character. This court has passed on a case where the relation of attorney and client was involved, and where the relation of guardian and ward existed, where a will and deed were in question. In the case of Welch v. Barnett, 34 Okla. 166, 125 P. 472, Commissioner Ames quoted from the case of Lyon v. Campbell,88 Ala. 462, 7 So. 220, as follows:
"While the mere fact that a will is written by a party who takes a benefit under it does not invalidate it, if the benefit is large, and especially if the beneficiary is a stranger to the testator's blood, the instrument will be scrutinized with suspicion, and clear proof that the testator knew its contents will be required to admit it to probate. Proof of testamentary capacity and of formal execution are insufficient."
In the case of Gidney v. Chapple, 26 Okla. 737,110 P. 1099, Justice Kane stated as follows:
"Because Gidney stood in the relation of attorney to Mr. Rawlings at the time of the execution of the will, a fiduciary relation of the highest trust, and is the principal beneficiary in the will, the law indulges the presumption that undue influence was used in its procurement and the burden is upon him to show the contrary."
The evidence further disclosed that Mr. Parmenter had been a leader in the church; that he was with the deceased at the time of the death of the sister; that Mrs. Eva Parmenter gave deceased absent treatment during his last illness. A brother of deceased also testified that the deceased looked to Mr. Parmenter as one of his spiritual advisers. The question is whether, under these facts, the burden was cast upon the proponent of the will to prove no undue influence was used in the procurement of the will. In the case of In re Welsh, in vol. 1, Redfield (N.Y.) 238, the court stated as follows:
"The relation of spiritual adviser, where the person holding it procures a will to be drawn and superintends its execution, by which a church in which he is interested is benefited, raises enough of a presumption of undue influence to require proof of spontaneity or volition to repel it."
The New York court again in the case of Marx v. McGlynn, 4 Redfield, 455, in a case where a woman had willed her property to Mr. Bradley, who was leader of the same church, but who was not present and did not aid or assist in the drawing of the will, said:
"Held, that the relations of Mr. Bradley to decedent, as her spiritual advisor, were of such an intimate character, that, had he been present at the dictation or execution of the will, or had he procured it to be made, the presumption of undue influence would arise, as he was not presumably entitled to decedent's bounty."
I think the rule announced by the New York court is applicable to the facts in the case at bar, as the evidence disclosed that, as between Mr. Parmenter and the deceased, the relation of attorney and client existed, and had for years, and that the deceased recognized Mr. Parmenter superior in a spiritual relation. Mr. Parmenter drew the will practically at the same time he drew the articles of incorporation of the church and incorporated the church. Three of the six incorporators of the church were Parmenters. All of the deceased's property was bequeathed to the church. I think the facts bring the case squarely within the rule that the relation between the parties was such that the presumption of undue influence would arise, and the burden would shift to the proponents of the will to overcome that presumption.
The Supreme Court of Iowa in the very recent case of Dolan v. Henry, 177 N.W. 712, announced the following rule:
"Unfair disposition of property is a circumstance to be considered in determining whether the testator was of sound mind."
If the unfair disposition of a man's property is a circumstance to be considered in determining his soundness of mind, why is it not a circumstance to consider where he has disinherited all of his relatives and bequeathed his property to a church as in the instant case, in determining whether undue influence was used, especially where the incorporators of the church have drawn the will? Do not these facts cast the burden upon them to prove by a preponderance of the evidence that undue influence was not used? It must be remembered that the brothers who were disinherited were the brothers who located the sister upon the homestead in Kansas and aided and assisted her in acquiring her property at a time when the deceased in this case was not present, and he now has bequeathed that property away from them and to a church of which they are not members.
This court in cases involving the contest of a will has always held that if the finding of the trial court is not clearly against the weight of the evidence, the judgment of the court will be affirmed on appeal. This case, however, presents a peculiar condition. The *Page 126 
case was tried to a jury, and the instructions disclose that the court instructed the jury — which I think proper — that the facts in the case were sufficient to raise the presumption that undue influence had been used in procuring said will, and that the burden of proof was upon the proponents of the will to overcome such presumption; and after being properly instructed upon this question, the jury returned a verdict in favor of the contestants. Or, in other words, the proponents of the will did not overcome this presumption by competent evidence.
While the verdict of the jury was not binding upon the trial court, and the court was at liberty to disregard the same, and to make findings of fact contrary to those made by the jury, yet both sides briefed the case on the theory and on oral argument contended that the court in making his findings held the facts in the case were not sufficient to indulge the presumption of undue influence and cast the burden of proof upon the proponents; but, under the facts in the case, the court held it was necessary for the contestants to prove undue influence by a preponderance of the evidence. The contestants contend this was error, and the proponents contend the court did not commit error in so holding. In this we think the court committed error. We have the finding of the jury, based upon proper instructions, and the contrary finding of the court, based upon an erroneous interpretation of the law, which leaves the case, in my judgment, without any finding of the trial court whatever. In addition, the court tried the case upon the wrong theory over the objections of the contestants.
Under those conditions, I think the ends of justice require that the case be reversed and remanded and the same be tried upon the proper theory.